PER CURIAM.
Appellants appeal the district court’s order dismissing their complaint as frivolous. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Rosser-El v. United States, No. CA-02-293-AW (D. Md. filed Apr. 2, 2002, entered Apr. 3, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.